Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
Amended claims 1 and 12, if entered as proposed would present new issues requiring further consideration or search.
Response to Arguments
	The following is a response to the request for reconsideration arguments as noted in Section 12 of the PTO-303 Advisory Action Before Filing of Appeal Brief form. 
	In regards to the applicant’s arguments in regards to independent claims 1 and 12, in which the applicant’s representative states the prior art of Brooks is limited to protecting humans and objects when within a detection zone, and the applicant’s claimed invention operates as a preventative system which seeks to avoid any individual safety system from being activated in the first place. The applicant’s representative further argues Brooks safety system is actually activated when a human is within a detection zone, which is somehow different from the applicant’s claimed invention in which “one or more safety systems configured to slow or stop the robots in the event of detecting a potential interaction with another robot or human”. This limitation from the independent claims of the claimed invention appears to indicate an actual activation of the safety system, just as the prior art of Brooks discloses. The additional limitation of “determining a probability that a safety system will activate as a function of the sensed data”, is also disclosed by Brooks (Para. [0028], Fig. 3A), in which the safety system determines a 0% or 100% of activating the safety system when the person enters the a zone of danger. Therefore, the prior art discloses the argued limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664